                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION


SHAWN CAPEHART,                                     Civil Action No. 7:18-cv-00496
    Plaintiff,
                                                    MEMORANDUM OPINION
v.
                                                    By: Norman K. Moon
SHERIFF BILLY OVERTON, et al,                       Senior United States District Judge
       Defendant(s),



       Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By Order entered October 11, 2018, the court directed plaintiff to submit in writing plaintiff’s

new address for any transfer or release. On December 26, 2018 an Order (Dkt. No. 10)

transferring the case to the undersigned was returned as undeliverable with no forwarding

address. Plaintiff was advised that a failure to comply would result in dismissal of this action

without prejudice.

        Accordingly, the court dismisses the action without prejudice and strikes the case from

the active docket of the court. Plaintiff may refile the claims in a separate action once plaintiff is

prepared to comply with the noted conditions.

       The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff at the last known address.

                   3rd
       ENTER: This _______ day of January, 2019.
